Exhibit 10.10

 

execution version

 

THIRD AMENDMENT TO

NINETEENTH Amended and Restated MASTER LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO NINETEENTH Amended and Restated MASTER LEASE AGREEMENT
(“Amendment”) is executed this 29th day of July, 2016, and shall be deemed
effective as of June 30, 2016 (the “Amendment Effective Date”) among FC-Gen Real
Estate, LLC, a limited liability company organized under the laws of the State
of Delaware (“Landlord”), having its chief executive office located at 4500 Dorr
Street, Toledo, Ohio  43615-4040, and Genesis Operations LLC, a limited
liability company organized under the laws of the State of Delaware (“Tenant”),
having its chief executive office located at 101 East State Street, Kennett
Square, Pennsylvania 19348.

 

R E C I T A L S:

 

A.   Landlord and Tenant have previously entered into a Nineteenth Amended and
Restated Master Lease Agreement (as amended, the “Lease”) dated as of
December 1, 2015.

 

B.   Landlord and Tenant desire to amend the Lease as set forth herein,
effective for all purposes as of the Amendment Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.     Definitions.  Any capitalized terms not defined in this Amendment shall
have the meanings set forth in the Lease.

 

2.     Future Rights.  Exhibit T of the Lease is hereby amended and restated to
read in its entirety as set forth on Exhibit T hereto.

 

3.     Financial Covenants.  Exhibit U of the Lease is hereby amended and
restated to read in its entirety as set forth on Exhibit U hereto.

 

4.     Option to Purchase.  Exhibit V of the Lease is hereby amended and
restated to read in its entirety as set forth on Exhibit V hereto.

 

5.     Subordination of Payments to Affiliates.  Section 14.6(a) of the Lease is
hereby amended by adding the following new paragraph immediately after Section
14.6(a):

 

Notwithstanding the foregoing, any shares of GEN acquired by a Person through a
partial exercise, settlement or exchange of a warrant, exchangeable note, or
convertible note issued by GEN, or any of its Affiliates, shall not be
considered for purposes of determining whether such Person will be deemed a
shareholder, member or partner of GEN for purposes of this Section 14.6 in
connection with any payment or distribution with respect to the remaining
portion of such warrant, exchangeable note or convertible note, as applicable.

 

 

 



 

--------------------------------------------------------------------------------

 



6.     Affirmation.  Except as specifically modified by this Amendment, the
terms and provisions of the Lease are hereby affirmed and shall remain in full
force and effect.

 

7.     Binding Effect.  This Amendment will be binding upon and inure to the
benefit of the successors and permitted assigns of Landlord and Tenant.

 

8.     Further Modification.  The Lease may be further modified only by writing
signed by Landlord and Tenant.

 

9.     Counterparts.  This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original hereof, but all of which will
constitute one and the same document.

 

10.     Consent of Guarantor.  Each Guarantor shall execute the Consent of
Guarantor set forth below.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

 

    

FC-GEN REAL ESTATE, LLC

Signature:

/s/ Dawn Burkett

 

 

Print Name:

Dawn Burkett

 

 

 

 

By:

/s/ Justin Skiver

Signature:

/s/ Amanda Church

 

 

Justin Skiver, Authorized Signatory

Print Name:

Amanda Church

 

 

 

 

 

 

 

WELLTOWER INC.

 

 

 

Signature:

/s/ Dawn Burkett

 

By:

/s/ Justin Skiver

Print Name:

Dawn Burkett

 

 

Justin Skiver, Authorized Signatory

 

 

 

Signature:

/s/ Amanda Church

 

(Signing only for the purpose of accepting §1.5

Print Name:

Amanda Church

 

appointment of agency and agreeing to Secured

 

 

Party obligations under the Lease.)

 

 

 

 

 

GENESIS OPERATIONS LLC

 

 

 

Signature:

/s/ Bernie Gerhart

 

By:

/s/ Michael S. Sherman

Print Name: 

Bernice Gerhart

 

 

Michael S. Sherman,

 

 

 

Secretary

Signature:

/s/ Susan Overton

 

 

Print Name: 

Susan Overton

 

Tax I.D. No.:  26-0787826





S-1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

    

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

 

 

 

 

Signature:

/s/ Bernie Gerhart

 

By:

/s/ Michael S. Sherman

Print Name: 

Bernice Gerhart

 

 

Michael S. Sherman

 

 

 

Title: Secretary

Signature:

/s/ Susan Overton

 

 

Print Name:

Susan Overton

 

Tax I.D. No.: 27-3237005

 

 

 

 

 

 

 

 

EACH SUBTENANT LISTED ON

 

 

EXHIBIT C HERETO

 

 

 

 

 

 

Signature:

/s/ Bernie Gerhart

 

 

Print Name:

Bernice Gerhart

 

By:

/s/ Michael S. Sherman

 

 

 

Michael S. Sherman,

Signature:

/s/ Susan Overton

 

 

Secretary

Print Name:

Susan Overton

 

 

 

 

 



S-2

--------------------------------------------------------------------------------

 



CONSENT OF GUARANTOR

 

In connection with the Nineteenth Amended and Restated Unconditional and
Continuing Lease Guaranty (as amended, “Guaranty”) made by the undersigned
Guarantors in favor of Landlord, as security for the Nineteenth Amended and
Restated Master Lease Agreement between Landlord and Tenant, each of the
undersigned hereby [i] consents to the foregoing Third Amendment to Nineteenth
Amended and Restated Master Lease Agreement (the “Amendment”), [ii] agrees to be
bound by the terms and provisions of the Amendment to the extent applicable to
the undersigned pursuant to its guaranty, [iii] affirms the Guaranty which shall
remain in full force and effect with respect to the Amendment, and [iv] waives
any suretyship defenses arising in connection with the Amendment.  All
capitalized terms not defined herein shall have the meaning set forth in the
Nineteenth Amended and Restated Master Lease Agreement.

 

IN WITNESS WHEREOF, Guarantor executes and delivers this Consent of Guarantor
effective as of the Amendment Effective Date.

 

PARENT:

    

GENESIS HEALTHCARE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Sherman

 

 

 

Michael S. Sherman

 

 

 

Title: Secretary

 

 

 

 

 

Tax I.D. No.:  20-3934755

 

 

 

 

 

 

COMPANY:

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Sherman

 

 

 

Michael S. Sherman

 

 

 

Title: Secretary

 

 

 

 

 

Tax ID No.: 27-3237005

 

 

 

 

 

 

SUBTENANTS:

 

EACH SUBTENANT LISTED ON

 

 

EXHIBIT C HERETO

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Sherman

 

 

 

Michael S. Sherman,

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------